DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The Examiner notes that evidence of Figures 1 and 2 being in the prior art can be seen in US PGPUB 2015/0345328 A1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a holding member configured to hold the cooling tube” in claim 1. The Examiner notes that the “holding member configured to hold the cooling tube” is being interpreted as “a holding bracket” or “a preformed holding plate” Additionally, “a connection assembly” is being interpreted by the Examiner to be “a bolt with a threaded body” and “an accommodation member” which is further being interpreted by the Examiner to be “a nut screwed on one end of the bolt” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Durand et al. (US Patent 11,098,613 B2).
The applied reference has a common Applicant/Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Durand et al. discloses a device for holding at least one cooling tube of a turbomachine casing cooling system (Fig. 2), the holding device (101) extending about an axis defining an axial direction (claim 1), and including a fixing frame (104) adapted to be secured to the casing (10, secured through 106 to 107 to 14 to 10, Fig. 2), by being disposed in a radially outer manner with respect to the casing (Fig. 2), a holding member (160) configured to hold a cooling tube (120), and a connection assembly (150, 183) which connects the holding member and the fixing frame (Fig. 2), wherein the connection assembly extends on either side of the fixing frame (Fig. 2), defining with respect to the fixing frame an outer portion of the connection assembly radially external to the fixing frame (Fig. 2 shows that at least a portion of the connection assembly is radially external to the fixing frame), and an inner portion of the connection assembly radially internal to the fixing frame on the casing side (Fig. 2), the connection assembly comprising a connection part extending through an opening (108) of the fixing frame from the outer portion to the inner portion, the inner portion radially internal to the fixing frame being secured to the holding member (Fig. 2), wherein the holding member is configured to hold two axially adjacent cooling tubes (Fig. 2), and the inner portion of the connection assembly is disposed between two axially adjacent cooling tubes (Fig.2).
However, Durand et al. does not explicitly disclose “the outer portion comprises a resilient return member urged in compression towards the fixing frame by the connection part.”
It has been found that rearrangement of parts is obvious over the prior art in MPEP 2144.04 VI. C., and it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Durand et al. to take the resilient member (170, return spring) and place it on the outer portion of the connection member (150) and it would still result in correct positioning of the retention device (Col. 6, lines 32-48) with a mere rearrangement of parts as the spring would still provide a compressive force between the nut, the bolt, and the retention device.

Regarding claim 5, Durand et al. teaches all of claim 1 as above, comprising an outer bearing member (182), disposed against the outer face of the fixing frame, on which bears the resilient return member (as the modification above would result in the resilient member being between the bolt (183) and the washer or outer bearing member (182).

Regarding claim 7, Durand et al. teaches all of claim 1 as above, wherein the holding member is partially covering the periphery of the cooling tubes and extends around part of the circumference of a cooling tube in a half-ring shape (Fig. 2).

Regarding claim 8, Durand et al. teaches all of claim 1 as above, wherein the holding member extends around part of the circumference of a cooling tube and leaves free another part of the circumference of the cooling tube intended to face the casing (Fig. 2).

Regarding claim 9, Durand et al. teaches all of claim 1 as above, wherein the holding member has a generally flat central portion and two-half ring shaped portions intended to conform to and cover, at least partially, the annular shape of the two adjacent cooling tubes (Fig. 2).

Regarding claim 11, Durand et al. teaches a turbomachine casing cooling system (Abstract), including: a plurality of cooling tubes (120, Fig. 2), a holding device according to claim 1 as taught above, the holding member holding two axially adjacent cooling tubes (Fig. 2).

Regarding claim 12, Durand et al. teaches a turbomachine (Abstract) for an aircraft (Col. 1, lines 20-22) comprising a casing (10) extending about an axial direction of the turbomachine, and a cooling system according to claim 11 as taught above, the fixing frame being secured to the casing in a radially outer manner with respect to the casing (Fig. 2), the plurality of cooling tubes being disposed in a radially outer manner with respect to the casing between the casing and the fixing frame (Fig. 2).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,098,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other in view of the analysis of the following chart, and the understanding that rearrangement of parts has been found to not be patentably distinct (MPEP 2144.04 VI. C.). In the immediate case, the indication in the immediate claims of the “wherein the connection assembly extends on either side of the fixing frame, defining with respect to the fixing frame an outer portion of the connection assembly radially external to the fixing frame and an inner portion of the connection assembly radially internal to the fixing frame, on the casing side, the connection assembly comprising a connection part extending through an opening of the fixing frame from the outer portion to the inner portion, the inner portion radially internal to the fixing frame being secured to the holding member while the outer portion comprises a resilient return member urged in compression towards the fixing frame by the connection part, wherein the holding member is configured to hold two axially adjacent cooling tubes” is not found to be patentably distinct from US Patent 11,098,613 B2 as a person of ordinary skill in the art would understand that the positions recited in the immediate application would still result in the retention device with the fixing plate, retention element, and adjustment system that would allow for relative motion between the retention element and the fixing plate. The Examiner notes that, “wherein the holding member extends around part of the circumference of a cooling tube and leaves free another part of the circumference of the cooling tube intended to face the casing.” is not shown in any claims of US Patent 11,098,613 B2, and the inclusion of the above claim language would render the nonstatutory double patenting rejection moot.

US Patent 11,098,613 B2
Application #16/704,031
A retention device 
A device for holding / the holding device
A fixing plate
A fixing frame
A retention element
A holding member
An adjustment system (further defined in claims 4 and 5 below)
A connection assembly (which is a bolt with threaded body and an accommodation member or nut as above)
1. A retention device for at least one cooling tube of a cooling system of a turbomachine casing, the casing extending around an axial direction of the turbomachine, the retention device comprising a fixing plate configured to being made integral with the casing and a retention element for the cooling tube, said retention device comprising an adjustment system configured to adjust a relative position of said retention element with respect to said fixing plate and to absorb a relative movement between the retention element and the fixing plate.

2. The retention device for at least one cooling tube of a cooling system of a turbomachine casing according to claim 1, wherein said fixing plate comprises an opening and wherein said adjustment system comprises a body integral with said retention element, said body being translationally moveable through said opening.

3. The retention device for at least one cooling tube of a cooling system of a turbomachine casing according to claim 2, wherein said body is a cylindrical body having a threaded portion.

4. The retention device for at least one cooling tube of a cooling system of a turbomachine casing according to claim 3, wherein said adjustment system comprises a screwing element cooperating with said threaded portion of said body to adjust the relative position of said retention element with respect to said fixing plate.

5. The retention device for at least one cooling tube of a cooling system of a turbomachine casing according to claim 4, wherein the screwing element is a self-locking nut.
1. A device for holding at least one cooling tube of a turbomachine casing cooling system, the holding device extending about an axis defining an axial direction and including a fixing frame adapted to be secured to the casing by being disposed in a radially outer manner with respect to the casing, a holding member configured to hold the cooling tube, and a connection assembly which connects the holding member and the fixing frame, wherein the connection assembly extends on either side of the fixing frame, defining with respect to the fixing frame an outer portion of the connection assembly radially external to the fixing frame and an inner portion of the connection assembly radially internal to the fixing frame, on the casing side, the connection assembly comprising a connection part extending through an opening of the fixing frame from the outer portion to the inner portion, the inner portion radially internal to the fixing frame being secured to the holding member while the outer portion comprises a resilient return member urged in compression towards the fixing frame by the connection part, wherein the holding member is configured to hold two axially adjacent cooling tubes, and the inner portion of the connection assembly is disposed between two axially adjacent cooling tubes.



Allowable Subject Matter
Claims 2-4, 6, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, Durand et al. teaches all of claim 1 as above, wherein the opening of the fixing frame has a section greater than the section of the portion of the connection assembly passing through this opening, so as to authorize a displacement between the connection assembly and the frame, (Col. 6, lines 25-31), the opening of the fixing frame having an oblong shape (Col. 6, lines 25-31).
However, Durand et al. nor any prior art of record teach or suggest: “the opening of the fixing frame having in a circumferential direction a dimension at least 1.5 times greater than a dimension in the axial direction.

Regarding claim 3, Durand et al. teaches all of claim 1 as above.
	However, Durand et al. nor any prior art of record teach or suggest: “comprising a bushing extending in the outer portion of the connection assembly, the bushing forming an abutment in a radially inner direction for the connection part, and forming an abutment in a radially outer direction for the resilient return member, wherein the connection part has at an radially outer end a head defined by an enlarged section, and the bushing has a shoulder forming an abutment in the radially inner direction for the head of the connection part, and wherein the bushing has a flange and the resilient return member is disposed between this flange and the fixing frame.”

	Regarding claim 4, Durand et al. teaches all of claim 1 as above, wherein the connection part is a bolt comprising a threaded body (Col. 6, lines 14-19).
	However, Durand et al. nor any of the prior art of record teach or suggest: “and the inner portion comprises a threaded accommodation member disposed on a side radially internal to the holding member, and wherein the threaded body of the bolt is screwed.”

	Regarding claim 6, Durand et al. teaches all of claim 1 as above.
	However, Durand et al. nor any of the prior art of record teach or suggest: “comprising an inner bearing member in the inner portion of the connection assembly, disposed against the inner face of the fixing frame and separating the holding member and said inner face of the fixing frame.”

	Regarding claim 10, Durand et al. teaches all of claim 9 as above.
	However, Durand et al. nor any of the prior art of record teach or suggest: “wherein a hole of the holding member traversed by the connection part is arranged in the central portion that joins the two half-ring shaped portions.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 11,293,303 B2 discloses a connecting assembly for cooling the turbine of turbine engine.
US PGPUB 2021/0164362 A1 discloses a cooling device for a turbine of a turbomachine.
US PGPUB 2021/0164361 A1 discloses a cooling device for a turbine of a turbomachine.
US PGPUB 2019/0226357 A1 discloses a cooling device for a turbine of a turbomachine.
US Patent 10,295,087 B2 discloses a multi-connection truss pick.
US PGPUB 2018/0216488 A1 discloses a device for attaching manifolds for cooling the casing of a turbine-engine turbine by air jets.
US PGPUB 2015/0345328 A1 discloses a holding device for a cooling tube for a turbojet casing.
FR 3002590 A1 discloses a cooling device for casing of a low pressure turbine for an aircraft.
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745